DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11,375,141.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the ‘141 patent encompasses the same subject matter in a narrower form.  The narrower form in claim 1 of the ‘141 patent requires features directed towards a center and orientation indicator and changing the region of interested based on changes of position and orientation.  The instant application does not require these features and therefore is merely a broader version, i.e. a genus, of the invention in the ‘141 patent.  However, a species always anticipates a genus and therefore the instant application cannot be said to be patentably distinct.  The dependent claims appear to be verbatim recitations with differences in claim numbering.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 11, 14-15, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dicarlo US 9,413,976 hereinafter referred to as DiCarlo in view of Koiso et al. US 11,103,125 hereinafter referred to as Koiso.
In regards to claim 1, DiCarlo teaches:
“An endoscopic camera system comprising: camera that captures and outputs an image; a camera controller coupled to the camera; and [device] to select a region of interest in the image, the region of interest being a sub-part of the image; wherein the camera controller: computes a measured luminance value for the region of interest; and adjusts an exposure in response to a comparison of the measured luminance value with a target luminance value”
DiCarlo teaches in the Abstract, inter alia, camera system that can be utilized in robotic surgery is presented. In particular, a method of setting a light level in a camera in a robotic system includes determining a location of at least one instrument end effectors within a field-of-view of the camera; determining a region-of-interest in the field-of-view based on the location of the at least one instrument tip; gathering luminance statistics in the region-of-interest; computing a luminance value from the luminance statistics; and adjusting an exposure in response to a comparison of the luminance value with a target luminance value.  DiCarlo Figure 1 teaches camera 118 and controller 102.
DiCarlo does not explicitly teach:
“user input device coupled to the camera or the camera controller, wherein the user input device is usable [to select a region]”
Koiso teaches in column 6 lines 60-65 the image processing unit 93 executes the magnification process in response to a user manipulation for magnifying a part of the regions of the subject image SI (for example, the region Ar1 in the part (a) of FIG. 7). Specifically, the image processing unit 93 cuts out a region Ar1 selected by a user from the captured image CI in the magnification process. In addition, the image processing unit 93 adds black level regions Ar2 and Ar3 (the part (b) of FIG. 7) in both left and right sides of the region Ar1 to form an image having the same aspect ratio as that of the screen of the display device 4. In addition, this image is displayed on the display device 4 as a display image DI.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified DiCarlo in view of Koiso to have included the features of “user input device coupled to the camera or the camera controller, wherein the user input device is usable [to select a region]” because in order to generate display image signal, it is necessary to provide a configuration for correcting the optical distortion of the captured image using a correction parameter suitable for the endoscope connected to the camera head. However, the conventional endoscope systems do not include such a configuration (Koiso column 1 lines 40-45).
In regards to claim 2, DiCarlo/Koiso teach all the limitations of claim 1 and further teach:
“wherein the luminance value is a weighted sum of at least one of: an average green intensity, an average red intensity, and an average blue intensity in the region of the interest”
DiCarlo column 8 line 30 teaches a weighted sum for calculating luminance.
In regards to claim 4, DiCarlo/Koiso teach all the limitations of claim 1 and further teach:
“wherein adjusting the exposure further comprises adjusting at least one of an exposure time, a light source intensity, a gain, a sensitivity, and a variable aperture”
DiCarlo column 9 lines 1-10 teach an equation for adjusting exposure time.
In regards to claim 12, DiCarlo/Koiso teach all the limitations of claim 1 and claim 12 contains similar limitations in method format.  It would have been obvious to practice the invention as a method.  Therefore, claim 12 is rejected for similar reasoning as applied to claim 1.
In regards to claim 13, DiCarlo/Koiso teach all the limitations of claim 12 and claim 13 contains similar limitations as in claim 2.  Therefore claim 13 is rejected for similar reasoning as applied to claim 2.
In regards to claim 15, DiCarlo/Koiso teach all the limitations of claim 12 and claim 15 contains similar limitations as in claim 4.  Therefore claim 15 is rejected for similar reasoning as applied to claim 4.
Claim 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dicarlo in view of Koiso in view of Hu et al. US 8,035,704 hereinafter referred to as Hu.
In regards to claim 3, DiCarlo/Koiso teach all the limitations of claim 1 and further teach:
“wherein the luminance value is a weighted sum … in the region of the interest”
DiCarlo column 8 line 30 teaches a weighted sum for calculating luminance.
DiCarlo/Koiso do not explicitly teach:
“of an average green intensity”
However, this would be a routine implementation.  DiCarlo teaches in column 8 that the color green contributes the most to human perception while blue contributes the least, in some embodiments, α, β, and γ can be chosen based on human perception.  For example, the following parameter set that reflects human perception can be utilized: α=0.2126, β=0.7152, and γ=0.0722.  It is clear that the weights for red and blue are very close to zero which essentially accomplishes the same as the claimed feature.  Therefore, this feature does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For example, Hu teaches in column 6 lines 12-17 various methods may be used to calculate the average luminance. To simplify the demosaicing process, the average green value calculated above may be used as an approximation of average luminance.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified DiCarlo/Koiso in view of Hu to have included the features of “of an average green intensity” because what is needed is a spatial processing method that requires fewer line buffers and provides increased efficiency and decreased complexity of the spatial processing operations used to achieve, for example, defective pixel correction, interpolation, contrast enhancement and noise reduction (Hu col. 2 lines 25-30).
In regards to claim 14, DiCarlo/Koiso teach all the limitations of claim 12 and claim 14 contains similar limitations as in claim 3.  Therefore claim 14 is rejected for similar reasoning as applied to claim 3.
Claim 5-6 and 9-11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dicarlo in view of Koiso in view of Moustier et al. US 2004/0169726 hereinafter referred to as Moustier.
In regards to claim 5, DiCarlo/Koiso teach all the limitations of claim 1 and further teach:
“wherein the camera has a longitudinal axis and captures the image at a non-zero angle to the longitudinal axis”
Moustier teaches in paragraph [0004] the device comprises a digital camera 1 equipped with a fish-eye objective lens 2 having a constant field angle relative to its optical axis and preferably offering a solid image capture angle of at least 2.pi. steradians (i.e. a field angle of at least 180.degree.).  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified DiCarlo/Koiso in view of Moustier to have included the features of “wherein the camera has a longitudinal axis and captures the image at a non-zero angle to the longitudinal axis” because the present invention is particularly applicable to medicine, in endoscopy for example, in which rectangular image sensors are generally used (Moustier [0158]).
In regards to claim 6, DiCarlo/Koiso/Moustier teach all the limitations of claim 5 but do not explicitly teach:
“wherein the camera captures the image at a capture angle of 45 degrees relative to the longitudinal axis”
Moustier teaches in paragraph [0004] the device comprises a digital camera 1 equipped with a fish-eye objective lens 2 having a constant field angle relative to its optical axis and preferably offering a solid image capture angle of at least 2.pi. steradians (i.e. a field angle of at least 180.degree.).  This range includes 45 degrees.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified DiCarlo/Koiso in view of Moustier to have included the features of “wherein the camera captures the image at a capture angle of 45 degrees relative to the longitudinal axis” because the present invention is particularly applicable to medicine, in endoscopy for example, in which rectangular image sensors are generally used (Moustier [0158]).
In regards to claim 9, DiCarlo/Koiso teach all the limitations of claim 1 but do not explicitly teach:
“wherein the camera captures and outputs an image having a field of view greater than about 90 degrees”
Moustier teaches in paragraph [0004] the device comprises a digital camera 1 equipped with a fish-eye objective lens 2 having a constant field angle relative to its optical axis and preferably offering a solid image capture angle of at least 2.pi. steradians (i.e. a field angle of at least 180.degree.). It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified DiCarlo/Koiso in view of Moustier to have included the features of “wherein the camera captures and outputs an image having a field of view greater than 90 degrees” because the present invention is particularly applicable to medicine, in endoscopy for example, in which rectangular image sensors are generally used (Moustier [0158]).
In regards to claim 10, DiCarlo/Koiso/Moustier teach all the limitations of claim 9 but do not explicitly teach:
“wherein the user input device is usable to select a region of interest having an apparent field of view that is smaller than the image field of view”
Moustier teaches in paragraph [0004] the device comprises a digital camera 1 equipped with a fish-eye objective lens 2 having a constant field angle relative to its optical axis and preferably offering a solid image capture angle of at least 2.pi. steradians (i.e. a field angle of at least 180.degree.). It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified DiCarlo/Koiso in view of Moustier to have included the features of “wherein the user input device is usable to select a region of interest having an apparent field of view that is smaller than the image field of view” because the present invention is particularly applicable to medicine, in endoscopy for example, in which rectangular image sensors are generally used (Moustier [0158]).
In regards to claim 11, DiCarlo/Koiso teach all the limitations of claim 1 but do not explicitly teach:
“wherein the camera captures and outputs an image having a field of view greater than about 140 degrees”
Moustier teaches in paragraph [0004] the device comprises a digital camera 1 equipped with a fish-eye objective lens 2 having a constant field angle relative to its optical axis and preferably offering a solid image capture angle of at least 2.pi. steradians (i.e. a field angle of at least 180.degree.). It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified DiCarlo/Koiso in view of Moustier to have included the features of “wherein the camera captures and outputs an image having a field of view greater than about 140 degrees” because the present invention is particularly applicable to medicine, in endoscopy for example, in which rectangular image sensors are generally used (Moustier [0158]).
In regards to claim 18, DiCarlo/Koiso teach all the limitations of claim 12 and claim 18 contains similar limitations as in claims 10 and 11.  Therefore claim 18 is rejected for similar reasoning as applied to claims 10 and 11.
Claim 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dicarlo in view of Koiso in view of Moustier in view of Morales et al. US 9,986,169 hereinafter referred to as Morales.
In regards to claim 7, DiCarlo/Koiso/Moustier teach all the limitations of claim 5 but do not explicitly teach:
“wherein the user input device is usable to select a region of interest having an apparent capture angle that is different than the actual capture angle”
Morales Figure 1B and column 6 lines 10-15 teaches FIG. 1B also depicts specific regions of interest (ROIs) at 0, 30, 45 and 70 degrees which can be selected by a user over a designated range 190.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified DiCarlo/Koiso/Moustier in view of Morales to have included the features of “wherein the user input device is usable to select a region of interest having an apparent capture angle that is different than the actual capture angle” because The captured image typically includes warping or distortion due to the use of a wide angle lens. Such distortion may include highly non-linear barrel distortion in which the image magnification increases non-linearly with the distance from the axis of the optical system. The distortion typically needs to be corrected to view useful images from the endoscope (Morales column 1 lines 25-30).
In regards to claim 8, DiCarlo/Koiso/Moustier/Morales teach all the limitations of claim 7 but do not explicitly teach:
“wherein the user input device is usable to select a region of interest having an apparent capture angle at least one of: 30 degrees, 45 degrees and 70 degrees”
Morales Figure 1B and column 6 lines 10-15 teaches FIG. 1B also depicts specific regions of interest (ROIs) at 0, 30, 45 and 70 degrees which can be selected by a user over a designated range 190.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified DiCarlo/Koiso/Moustier in view of Morales to have included the features of “wherein the user input device is usable to select a region of interest having an apparent capture angle at least one of: 30 degrees, 45 degrees and 70 degrees” because The captured image typically includes warping or distortion due to the use of a wide angle lens. Such distortion may include highly non-linear barrel distortion in which the image magnification increases non-linearly with the distance from the axis of the optical system. The distortion typically needs to be corrected to view useful images from the endoscope (Morales column 1 lines 25-30).
In regards to claim 16, DiCarlo/Koiso teach all the limitations of claim 12 and claim 16 contains similar limitations as in claim 7 (with intervening claim 5).  Therefore claim 16 is rejected for similar reasoning as applied to claim 7.
In regards to claim 17, DiCarlo/Koiso teach all the limitations of claim 12 and claim 19 contains similar limitations as in claim 10 (with intervening claim 9).  Therefore claim 17 is rejected for similar reasoning as applied to claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422